          Case 1:17-cr-00630-ER Document 115 Filed 08/29/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
_____________________________________________
                                              )
UNITED STATE OF AMERICA                       )        NO.: 17-cr-00630 (ER)
                                              )
       - v. -                                 )         NOTION OF MOTION TO
                                              )         WITHDRAW AS CO-COUNSEL
                                              )
MARK S. SCOTT,                                )
                                              )         ECF CASE
                    DEFENDANT.                )
_____________________________________________ )



       PLEASE TAKE NOTICE THAT, upon the accompanying Aﬃrmation of James Nobles,

Esq., and all other papers and proceedings herein, the undersigned moves this Court, before

the Honorable Edgardo Ramos, United States District Judge for the Southern District of New

York, on a date and time to be set by the Court, for an Order pursuant to Local Rule 1.4

granting Motion to Withdraw as Co-Counsel for Defendant, and the matter will proceed with

Co-Counsel remaining in the case. Mr. Scott has retained Arlo Devlin-Brown of Covington &

Burling LLP in substitution.



DATED:         August 29, 2019
               Rochester, New York

                                                Respectfully submitted,


                                                /s/ James Nobles_______
                                                James Nobles
                                                Counsel for Defendant, Mark S. Scott
                                                Nobles & DeCarolis
                                                1507 Monroe Avenue
                                                Rochester, New York 14618
                                                Tel:   (585) 546-1260
                                                Fax: (585) 697-9214
                                                Email: james@noblesdefense.com
